Final Transcript Conference Call Transcript HH - Q1 2008 Hooper Holmes Earnings Conference Call Event Date/Time: May. 09. 2008 / 11:00AM ET CORPORATE PARTICIPANTS Theresa Kelleher Financial Dynamics - IR Roy Bubbs Hooper Holmes - President, CEO Mike Shea Hooper Holmes - SVP, CFO CONFERENCE CALL PARTICIPANTS Walter Schenker Titan Capital Management, LLC - Analyst Mitra Ramgopal Sidoti & Company - Analyst Bradford Evans Heartland Advisors Inc. - Analyst PRESENTATION Operator Good morning and thank you for standing by. At this time all participants are in a listen-only mode. After the presentation we will conduct a question-and-answer session. (OPERATOR INSTRUCTIONS) Today's conference is being recorded. If you have any objections you may disconnect at this time. And now I would like to introduce Miss Theresa Kelleher. Miss Kelleher, you may begin. Theresa Kelleher - Financial Dynamics - IR Thank you. Good morning everyone and welcome to the Hooper Holmes first quarter 2008 conference call. If anyone has not received a copy of the release issued this morning please call FD at 212-850-5600 and a copy will be sent to you immediately. Before management begins their formal remarks, I would like to remind you to the extent the Company's statements or comments represent forward-looking statements. I refer you to the risk factors and other cautionary factors in this morning press release as well as the Company's most recent SEC filings. In addition, this call is being recorded on behalf of Hooper Holmes and is copyrighted material. It cannot be re-recorded or rebroadcast without the Company's express permission. As you know, your participation implies consent to our taping. Once management has concluded their formal remarks we will open the call for questions. With us today from management are Roy Bubbs, President and Chief Executive Officer; and Michael Shea, Chief Financial Officer. Roy, please go ahead. Roy Bubbs - Hooper Holmes - President, CEO Thank you, Theresa, and good morning everyone. I'm pleased to be speaking with you today about our first quarter financial results. I will also discuss the progress we've made on some of the initiatives we discussed on our last call just a few weeks ago. There are two major headlines I would like to highlight in terms of our results which we are announcing this morning. First, compared to the prior year revenues were down 5% but with much better gross margin and significantly reduced SG&A.
